Citation Nr: 1100795	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right knee disorder with traumatic arthritis and 
limitation of flexion of the right knee, rated 10 percent 
disabling.

2.  Entitlement to a rating in excess of 10 percent for scar of 
the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1975 to October 1979.

This appeal arises from rating decisions of the Boston, 
Massachusetts and Philadelphia, Pennsylvania Regional Offices 
(RO) of the Department of Veterans Affairs (VA).  Jurisdiction is 
now with the Philadelphia RO and in a May 2010 decision, the RO 
granted a separate 10 percent rating for limitation of flexion of 
the right knee.  There has been no disagreement with that rating 
and that matter is not on appeal.

In October 2010, the Veteran testified during a Board hearing at 
the RO before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.

The Board is cognizant of recent Court of Veterans Appeals 
precedent indicating that that a request for a total disability 
rating based on individual employability (TDIU), whether 
expressly raised by a Veteran or reasonably raised by the record, 
is not a separate 'claim' for benefits, but rather, can be can be 
part of a claim for increased compensation.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453-454 (2009). However, in the 
instant case the Veteran explicitly raised a separate claim for a 
TDIU, which was separately adjudicated by a July 2010 rating 
decision.  Accordingly, the Board has not considered a claim for 
a TDIU as part of the instant claims for increase on appeal and 
does not have jurisdiction of that issue at this time.




FINDINGS OF FACT

1.  Limitation of flexion of the right knee is not shown to be 
worse than 45 degrees; instability and recurrent subluxation of 
the right knee have not been objectively shown. 

2.  The Veteran's scar of the right knee is shown to be 
superficial; it is not deep, does not cause limitation of motion 
or function.  It is not shown to break down. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for post 
operative residuals of a right knee disability with traumatic 
arthritis on the basis of limitation of flexion are not met  
There is no basis for assignment of a rating based on instability 
or subluxation.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.71a, 
Diagnostic Codes 5257, 5260 (2010). 

2.  The criteria for a rating in excess of 10 percent for scar of 
the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.118, Diagnostic Codes 7801-7805 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its 
duty to notify. By way of VCAA notice letters sent to the Veteran 
in August 2005, August 2008 and March 2010, the RO generally 
informed the Veteran of the evidence necessary to substantiate 
his claim and his and VA's responsibilities in claims 
development.  Also, the Veteran was informed that in evaluating 
his disability, VA would consider evidence of the nature and 
symptoms of his condition; the severity and duration of his 
symptoms; and the impact of his condition and symptoms on 
employment.  Additionally, he was notified of the general manner 
in which disability ratings are assigned, and examples of the 
types of evidence he could submit, or ask VA to obtain, were also 
provided.  Although some of the notice was not provided until 
after the Veteran's claim was initially adjudicated, the claim 
was subsequently re-adjudicated in a May 2010 supplemental 
statement of the case, thereby correcting any defect in the 
timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  No further corrective action is 
necessary.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA treatment records, 
and the reports of VA right knee examinations.  Also of record 
and considered in connection with the appeal is the transcript of 
the October 2010 Board hearing, along with various written 
statements provided by the Veteran, and by his representative on 
his behalf.  The Board notes that no further RO action, prior to 
appellate consideration of any these claims, is required.  

II.  Factual Background

On September 2005 VA examination, the Veteran reported that he 
would get a bulge in the mid thigh whenever he put any strain on 
his right knee.  Both that area of the thigh and the knee were 
painful, particularly the lateral aspect of the knee and thigh.  
The Veteran indicated that he experienced the pain "all the 
time."

He noted that he could not sleep on his right side for very long 
as that would bring on further pain in the right lateral knee.  
He also noted that there was a loss of strength in that knee 
compared to his left knee.  Further, he noted that he had a very 
hard time flexing the knee and that he could not put on his pants 
without dropping them to the floor.  Additionally, he indicated 
that he experienced swelling about the knee at least some of the 
time.  The knee would also give way from time to time, 
particularly if he was descending stairs and he had taken several 
falls as a result.  The most recent fall of about four steps 
occurred in a library.  

The Veteran did not have a brace or a cane.  He noted that in 
addition to the knee injury, which occurred on active service, he 
had, prior to entry into active service, an operation on his 
right knee during which a screw was inserted across the proximal 
tibia and generally realigned the patella.  That area just over 
the head of the screw remained tender.  

After leaving the service the Veteran took a variety of jobs as a 
custodian.  Physical examination revealed that the Veteran's gait 
was essentially symmetric.  He had a transverse scar across the 
top of the patella measuring 11 cm in length, and at its widest 
1.1. cm, which was slightly tender.  Additionally, he had a bulge 
about 11 cm above the upper pole of the patella, an area 
measuring about 3 x 2 cm, when the Veteran extended his knee 
against resistance.  There was a vaguely defined defect in the 
anterior fascia at that level.  

The knee insofar as it was possible to test was painful to varus 
and valgus stresses but without medial gapping.  Anterior drawer 
and Lachman's tests were both negative but caused a great deal of 
discomfort.  Posterior drawer was also negative and McMurray's 
test, insofar as it was possible to tell, was also negative.  
There was a palpable defect in the anterior knee intrapatellar 
ligament at about its point of insertion into the tibia.  The 
circumference of the right thigh was 2.5 cm less than the 
circumference of the left thigh.  X-rays revealed one quite large 
and one very small anterior loose body in the intrapatellar 
ligament area.  In addition there was some early osteophyte 
formation in the anterior patella.  Also, there was a front to 
back screw in the area of the insertion of the infrapatellar 
ligament into the tibial tubercle area.  The diagnostic 
assessment was anterior knee pain status post patella 
realignment.  

On April 2006 VA examination the Veteran indicated that he had 
had no recent treatment for his injured right knee.  The knee was 
moderately painful but he was capable of walking without the use 
of either a crutch, cane or knee brace.  He stated that his right 
knee would occasionally give out and he repeatedly referred to 
his inability to play basketball.  He stated that he was able to 
jog but only on grass but not on any type of hard surface.  He 
required support from banisters or railings when he climbed 
stairs.  

Physical examination revealed that the Veteran had a mild limp, 
favoring his right leg.  He was not wearing a brace and did not 
require the use of a crutch or a cane.  He had excellent 
development in his right thigh quadriceps muscle quite similar to 
his uninvolved left leg.  He had a well-healed gently curved 
surgical incision just proximal to the superior pole of his right 
patella measuring 11 cm in length and 5 mm in width.  He was 
noted to have a nontender, movable, palpable egg sized lump in 
the mid portion of his right anterior thigh consistent with 
either a lipoma or possible minor muscle herniation through the 
anterior fascia of the right upper leg.  The alignment of his 
right leg was slightly different from that of his left leg with a 
five degree valgus deformity.  The leg lengths were equal and 
there was no effusion in the right leg.  

The Veteran's right knee could extend to 0 degrees and could 
maintain strong extension against resistance of the examiner's 
hand.  The Veteran stated that he was unable to flex the right 
knee but clearly with diversion of attention he was able to 
actively flex the knee to 110 degrees.  There was no instability 
to varus or valgus strain and no grinding or crepitation on 
repetitive active and passive flexion and extension of the right 
knee.  Anterior drawer and Lachman's tests were negative.  There 
was a slight tenderness over the palpable subcutaneous head of a 
fixation screw at the level of the tibial tubercle.  The examiner 
diagnosed the Veteran with posttraumatic arthritis, 
multicompartmental right knee joint, status post repair of a 
ruptured patella tendon and attempted arthrodesis of the right 
knee for traumatic arthritis.  

The examiner commented that there were obviously many problems 
with the right knee.  The Veteran seemed to have moderate 
traumatic arthritis of the knee joint but his major concern at 
age 50 was his inability to play recreational basketball.  His 
physical findings appeared to be limited to decreased mobility in 
terms of flexion, possible to only 110 degrees but with 
capability of strong extension and no significant element of 
deformity.  

On November 2008 VA examination, the Veteran complained that his 
knee pain had gotten worse over time.  The pain was constant and 
was aggravated by walking and standing.  The Veteran complained 
that his right knee clicked, buckled and locked at times.  A 
right knee X-ray in January 2002 revealed evidence of 
osteoarthritis.  There was also ossification in the patellar 
tendon.  

The Veteran was doing housekeeping type work.  He was able to 
perform his duties despite the pain.  He was independent in his 
activities of daily living.  He did use an ace bandage to wrap 
around the right knee.  He did not use another brace or assistive 
device.  He did not report additional limitation following 
repetitive use or during flare-ups.  He did not report 
incapacitating episodes during the past 12 month period.  

Physical examination of the right knee revealed a well-healed 
anterior surgical incision measuring approximately 14 cm x 1.5 
cm.  There was mild tenderness to palpation over the scar.  There 
was impaired sensation over the scar and mild adhesion to the 
underlying tissue.  The scar appeared shiny and the skin was 
intact.  There was no elevation or depression of the surface 
contour of the scar on palpation.  There was no edema noted.  
There was minimal keloid formation and no induration.  

Right knee range of motion was 0 to 75 degrees associated with 
pain at the end of the range of motion.  Following three 
repetitive ranges of motion, the pain and the range of motion 
remained the same.  There was no evidence of fatigue, weakness or 
lack of endurance.  There was mild joint effusion, with 
tenderness to palpation over the medial lateral joint lines as 
well as the patellar insertion area.  Lachman's, McMurray and 
anterior drawer tests were all negative.  The Veteran's gait was 
normal without any assistive devices.  The diagnostic impression 
was right knee osteoarthritis with scar formation.  An X-ray 
showed multiple loose bodies or osseous densities related to 
prior trauma or ununited ossicles seen in the infrapatellar 
bursa.  There was a threaded screw in the proximal tibia.  

On his January 2009 Form 9, the Veteran indicated that he was now 
using a cane.  

On March 2010 VA examination it was noted that the Veteran had a 
superficial horizontal L-shaped scar in the mid anterior portion 
of the right knee.  The vertical portion of the L scar was 
located in the medial aspect of the right knee.  The scar was not 
tender and was not painful.  The texture was smooth and the scar 
was not elevated or depressed.  The scar measured 12 x .8 cm and 
was located in the mid anterior portion of the right knee.  The 
scar was not adherent to the underlying tissue and there was no 
ulceration or breakdown of the scar site.  There was no loss of 
the underlying tissue at the scar site and no inflammation or 
edema at the scar site.  There was mild "cheloid" formation.  

The Veteran stated that he was currently employed as a customer 
service representative for Shop Right.  The duration of the 
employment had been 18 months.  The examiner commented that the 
Veteran's right knee scar had no effect on his occupation and no 
effect on his activities of daily living.  The diagnosis was 
asymptomatic (nontender and nonpainful) superficial right knee 
scar.  

VA progress notes from 2008 and 2009 show that the Veteran was 
assessed as having right knee pain (chondromalacia).  Motrin was 
prescribed on an as needed (PRN) basis.  

On May 2010 VA examination, the Veteran reported that for the 
past four years he had experienced a great deal of worsening in 
his right knee.  He indicated that it would give out on him three 
to four times per day whether he was walking on straight surfaces 
or climbing stairs.  He used Motrin 5 times per day, which only 
provided mild pain relief.  He used a brace intermittently but 
this caused irritation of his skin around the knees.  He also 
iced the knee intermittently.  Both the brace and the ice did 
mildly help his symptoms.

The Veteran had a history of working in construction but had to 
quit this occupation and start working for Shop Rite because of 
his knee problems.  He initially was working in maintenance for 
Shop Rite but he was moved to a customer service position because 
he was unable to keep up with the physical demands of the 
maintenance position due to his right knee.  While working in 
customer service he often had to get up and stretch his knee 
because sitting for long periods would cause pain.  Thus, he 
indicated that his condition had a moderate effect on his 
employment.  He also felt that it affected his activities of 
daily living as he used to run track but he was unable to run 
currently; he could only jog on the grass.  He also had to give 
up playing basketball about four years prior and this was a sport 
that he would play almost daily.  

He reported that he did not have right knee flare-ups but that he 
did experience instability of the knee.  Physical examination 
revealed that active range of motion repeated three times was 
from 10 degrees extension to 45 degrees flexion with pain during 
the entire range of motion.  Anterior drawer and McMurray signs 
were negative.  With three repetitive range of motion testings, 
there was no additional limitation from pain, fatigue, weakness 
or lack of endurance.  There was a moderate effusion upon 
palpation of the right knee.  There was also a large horizontal 
scar, which was tender.  The rest of the knee joint was tender as 
well.  The examiner noted that the Veteran tried to exercise 
three times per week and stretch and do therapy at the gym for 
his knee, which mildly helped his condition,  

The examiner diagnosed the Veteran with traumatic arthritis of 
the right knee and noted that it did appear that the condition 
was worsening.  (It was after this examination that a separate 10 
percent rating was assigned for limitation of extension of the 
left knee.  As noted, this rating has not been appealed.)

During his October 2010 hearing, the Veteran testified that he 
had recently been issued a brace for his right knee.  He also 
indicated that he regularly took Ibuprofen for his right knee 
pain.  Additionally he reported that his knee would give out on 
him quite a bit.  He noted that he was currently working in the 
customer service position.  He couldn't sit for too long or his 
knee would tighten up on him and he also could not stand for too 
long.  In response to questioning regarding instability of the 
right knee, the Veteran noted that he would experience 
instability after walking some distance.  He also indicated that 
his knee had given out when walking on stairs and that he had 
experienced locking of the knee.  

III.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate 
diagnostic codes identify the evaluations to be assigned to the 
various disabilities.

If there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, 
however, that staged ratings are not warranted here, as the 
degree of impairment due to the Veteran's right knee disability 
here on appeal has not varied significantly during the appeal 
period.  

VA regulations define disability of the musculoskeletal system 
primarily as "the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance."  38 C.F.R. § 4.40 (2010).  To that end, section 4.40 
provides that:

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Knee disabilities manifested by limitation of flexion are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2010).  A 10 percent rating is warranted 
for limitation of flexion to 45 degrees.  A 20 percent rating is 
warranted for limitation of flexion to 30 degrees, and a 30 
percent rating is warranted for limitation of flexion to 15 
degrees.   Id.  (The normal range of motion in the knee is from 0 
to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.)

Degenerative and traumatic arthritis, established by X-ray 
findings, are rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010). 
If the limitation of motion of the involved joint(s) is 
noncompensable under the appropriate diagnostic code(s), a rating 
of 10 percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. Id.  The normal range of 
motion in the knee is from 0 to 140 degrees.  See 38 C.F.R. § 
4.71, Plate II.

Knee disabilities manifested by recurrent subluxation and lateral 
instability are evaluated in accordance with the criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  Ratings 
of 10, 20, and 30 percent, respectively, are warranted for 
slight, moderate, and severe recurrent subluxation or lateral 
instability.  Id.

Knee disabilities may also be rated under Diagnostic Codes 5256, 
5258, 5259, 5262, and 5263 (2009).  Under Diagnostic Code 5256, 
ratings of up to 60 percent are available for ankylosis of the 
knee.  Under Diagnostic Code 5258, a 20 percent rating may be 
assigned for dislocation of the semilunar cartilage, with 
frequent episodes of "locking", pain, and effusion into the 
joint.  Under Diagnostic Code 5259, a 10 percent rating may be 
assigned for symptomatic removal of semilunar cartilage.  Under 
Diagnostic Code 5262, ratings of 10, 20, and 30 percent, 
respectively, can be assigned for malunion of the tibia and 
fibula with slight, moderate, or marked knee or ankle disability.  
If there is nonunion of the tibia and fibula, with loose motion 
requiring a brace, a 40 percent rating is assigned.  Finally, 
Diagnostic Code 5263 provides a single 10 percent rating for genu 
recurvatum, acquired, traumatic, with weakness and insecurity in 
weight-bearing objectively demonstrated.

Separate evaluations may be assigned for non-overlapping 
manifestations of knee disability.  See, e.g., 38 C.F.R. § 4.14 
(2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate 
ratings for limitation of flexion and extension of the knee); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate 
ratings for instability and limitation of motion); VAOPGCPREC 23-
97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  
However, the combined evaluation for the affected leg cannot 
exceed the rating for amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68 (2010).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV. Analysis

A. Orthopedic disability of the right knee

In the instant case, the Veteran has been assigned a 10 percent 
rating for compensable limitation of flexion of the right knee 
under Diagnostic Code 5260.  Thus, the Board must now consider 
whether any higher ratings are warranted under these diagnostic 
codes and also whether a separate rating may be assigned under 
any other applicable diagnostic code.   

Regarding limitation of flexion, the evidence does not show that 
the Veteran's right knee flexion has ever been limited to less 
than 45 degrees, with the most recent May 2010 VA examination 
showing flexion limited only to that level.  Nor are there any 
other findings of record indicating any more severe limitation of 
flexion.  Accordingly, a rating in excess of 10 percent under 
Diagnostic Code 5260 for limitation of flexion of the right knee 
is not warranted.  38 C.F.R. § 4.71a.  Further, the Board notes 
that a rating under Code 5010 for traumatic arthritis of the 
right knee would only be applicable where flexion or extension of 
the right knee is noncompensable, which is not the case here.  
Arthritis is rated based on limitation of motion.  38 C.F.R. § 
4.71a.  

The Board has also considered whether a separate rating for right 
knee disability is warranted under Diagnostic Code 5257 for 
instability or recurrent subluxation.  However, the record does 
not contain any objective findings of instability or recurrent 
subluxation.  In this regard, the VA examinations of record have 
consistently shown negative anterior drawer, McMurray and  
Lachman's tests.  Additionally, the September 2005 VA examination 
specifically showed a negative posterior drawer test and the 
April 2006 VA examination specifically showed no instability to 
varus or valgus strain.  Nor, are there any other objective 
findings of record tending to show instability or recurrent 
subluxation of the right knee.  Notably, although the September 
2005 VA examination noted pain on varus and valgus stress, no 
instability was noted.  Further, although the Veteran has 
reported frequent "giving way" of the knee and that he has 
begun wearing a brace, in the absence of any objective findings 
of instability of the right knee, the Board does not find a basis 
to attribute the reports of "giving way" or the wearing of the 
brace to any actual instability or recurrent subluxation of the 
right knee within the meaning of Diagnostic Code 5257.  
Accordingly, a compensable rating under this Code is not 
warranted. 

The Board has also considered whether an increased rating could 
be assigned for the Veteran's right knee disability under any 
other applicable rating code.  However, as ankylosis, dislocation 
or symptomatic removal of the semilunar cartilage, malunion or 
nonunion of the tibia and fibula and genu recurvatum are not 
shown, a rating under other rating codes applicable to knee 
disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263. 

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 
202 (1995).  In this regard, during the November 2008 VA 
examination, the Veteran not report any additional limitation of 
motion following repetitive use or during flare-ups and did not 
report incapacitating episodes during the past 12 month period.  
Similarly, during the May 2010 VA examination, the examiner 
affirmatively found that there was no additional limitation from 
pain, fatigue, weakness or lack of endurance.  Additionally, the 
Veteran has reported that although he can no longer run track or 
play basketball, he is still able to jog on the grass, a report, 
which tends to indicate a significant level of retained right 
knee function.   Further, aside from not being able to run track 
or play basketball, he has not reported any other limitations on 
his daily non-work related activities.  Nor are there other 
findings of record indicative of any higher level of functional 
loss.  Accordingly, the Board finds that the Veteran is 
adequately compensated for his postoperative arthritis with 
limitation of flexion at 10 percent disabling.  

B.  Scar of the right knee

The record shows that the Veteran's right knee scar is currently 
evaluated for tender and painful scarring under rating code 7804.  
The 10 percent rating is the maximum under that rating code.  38 
C.F.R. § 4.118, Code 7804.  Consequently, there is no basis for 
awarding the Veteran a rating in excess of 10 percent under this 
code.   

The Board notes that the regulations and rating codes used for 
the evaluation of scars has recently changed effective from 
October 23, 2008.  See 38 C.F.R. § 4.118.
However, the latest set of criteria is not applicable here, as 
the new regulation specifically states that it applies only to 
claims filed on or after the effective date. See Final Rule, 73 
Fed. Reg. 54708 (September 23, 2008).  There is no indication 
that the Veteran has asked for review under the new criteria.  
Finally, it should be noted that the actual rating criteria 
employed in the instant case (i.e. 38 C.F.R. 
§ 4.118, Code 7804) are essentially the same under the new 
version as the old version. Therefore, the Board finds that there 
is no harm in proceeding with the evaluation of this disability.

The Board has considered rating codes for scars other than 
Diagnostic Code 7804 that provide for an evaluation greater than 
10 percent; however, none of these are applicable to the 
Veteran's situation.  38 C.F.R. § 4.118 Code 7801 is for scars 
that are deep or cause limited motion, but the record shows that 
the Veteran's right knee scar is superficial and there's no 
indication that it causes any limitation of motion.  A 10 percent 
rating is also the highest schedular evaluation allowed under 38 
C.F.R. § 4.118 Codes 7803 and 7804.  Finally, 38 C.F.R. § 4.118 
Code 7805 is based on limitation of motion of the affected body 
part, but as previously noted the medical evidence does not show 
that the Veteran has any limitation of motion due to this scar.  
There are no other rating codes for scars that would possibly 
apply.  Thus, the Board concludes that entitlement to an 
evaluation greater than 10 percent for scar of the right knee is 
not warranted.

C. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (2010).  The criterion for 
such an award is a finding that the case presents an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.

The Board has considered whether the Veteran's claims should be 
referred for consideration of an extraschedular evaluation, and 
has concluded that no such referral is warranted.  The Veteran's 
complaints concerning the orthopedic problems with his right knee 
and the scar of the right knee, to include pain, locking and 
giving way are fully contemplated by the relevant diagnostic 
criteria.  There is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular standards.  
See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).  

In summary, as the evidence does not establish a schedular or 
extraschedular basis for assigning any higher or separate rating 
for the Veteran's right knee disability or for his right knee 
scar, the preponderance of the evidence is against these claims 
and they must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for postoperative residuals of 
the right knee with traumatic arthritis and limitation of flexion 
of the right knee is denied.

A rating in excess of 10 percent for scar of the right knee is 
denied.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


